DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicars (US PG Pub 2018/0291892) in view of King et al. (herein King) (US Patent No. 5,073,096) in further view of Brunet et al. (herein Brunet) (US Patent No. 8,444,398)Regarding Claim 1:In Figures 1-3, 5-7 and 9-11, Vicars discloses a seal (multiple seals formed in multiple alternate embodiments suction and discharge covers shown in Figures 3, 5-7 and 9-11) and for use with a fluid end assembly (16) for a reciprocating pump (12) that receives fluid through an inlet bore (22), and ejects fluid from an outlet bore (24), the fluid end comprising: a body (see Figure 3); a plunger bore (bore in which plunger 50 on the fluid end assembly (currently the extrusion gap is formed within the discharge bore or the horizontal bore on the discharge cover or the suction cover respectively as seen in the annotated Figure A below). However, in Figure 1, King discloses a similar fluid end assembly wherein an extrusion .  

    PNG
    media_image1.png
    827
    788
    media_image1.png
    Greyscale
Regarding Claim 6:Vicars substantially discloses the claimed limitations but is silent regarding the size of In re Rose, 105 USPQ 237 (CCPA 1955).As discussed above in the rejection of claim 1, the bevels would be formed in Vicars’ suction cover or discharge cover to cooperate with a respective bevel formed in Vicars’ horizontal bore or discharge bore to form the metal to metal seal.   
Please note that the specific angle at which the bevel is formed plays no specific role in sealing capacity (at least based on current disclosure in the instant specification) and so it would also be a matter of obvious design choice to change the shape of the bevel on the fluid end assembly to be angled between 35 to 55 degrees as claimed, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicars (US PG Pub 2018/0291892) in view of King et al. (herein King) (US Patent No. 5,073,096) in view of Brunet et al. (herein Brunet) (US Patent No. 8,444,398) in further view of Luharuka et al. (herein Luharuka) (US PG Pub 2013/0319220)Regarding Claims 2-3:. 
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicars (US PG Pub 2018/0291892) in view of King et al. (herein King) (US Patent No. 5,073,096) in view of Brunet et al. (herein Brunet) (US Patent No. 8,444,398) and as evidenced by Byrne (US PG Pub 2019/0063430) 
Regarding Claims 4-5:Vicars as modified by Brunet substantially discloses the claimed limitations but is silent In re Leshin, 125 USPQ 416. 
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicars (US PG Pub 2018/0291892) in view of King et al. (herein King) (US Patent No. 5,073,096).Regarding Claim 16:In Figures 1-3, 5-7 and 9-11, Vicars discloses a reciprocating pump fluid end assembly (pump 12 with fluid end 16), comprising: a body (see Figure 3) having a plunger bore (bore in which plunger 50 reciprocates, henceforth referred to as PB) aligned with a horizontal bore (bore carrying suction cover 96, see Figure 3, henceforth referred to as HB)  and a suction bore (64) aligned with a discharge bore (108), perpendicular to the alignment of the plunger bore and horizontal bore (see Figure 3); a suction cover (depicted as 96 in Figure 3 or in Figures 5-7 as three respective embodiments of the suction cover 170 or 200 or 230, henceforth referred to as SC) positioned within the on the fluid end assembly (currently the extrusion gap is formed within the discharge bore or the horizontal bore on the discharge cover or the suction cover respectively as seen in the annotated Figure A above). However, in Figure 1, King discloses a similar fluid end assembly wherein an extrusion gap is formed on the fluid end assembly (either at the shoulder accepting seal 39 or at the shoulder accepting seal 60), wherein said extrusion gap formed on the fluid end assembly at least partially accepts a compression seal (39 or 60). .
Regarding Claim 17:
In Figures 1-3, 5-7 and 9-11, Vicars discloses a reciprocating pump fluid end assembly, wherein the circular compression seal (see Figure A above) is positioned between the suction cover (SC) and the horizontal bore to form a primary seal upon full compression and the suction cover has a circular extremity (above sealing groove 164)  that provides a metal to metal seal with the metal surface of the suction bore interior wall (see annotated Figure A above) when full compression of the circular compression seal is sufficient to eliminate a gap between the circular extremity and the metal surface of the bore interior wall (seal is radially squeezed between the bore wall and the cover for ensure contact between the metal parts).Regarding Claim 18:
In Figures 1-3, 5-7 and 9-11, Vicars discloses a reciprocating pump fluid end assembly, wherein the circular compression seal (see Figure A above) is positioned between the discharge cover (DC) and the discharge bore to form a primary seal upon full compression and the discharge cover has a circular extremity (above sealing groove Regarding Claim 19:See rejections of claims 17-18. 
Regarding Claim 20:
In Figures 1-3, 5-7 and 9-11, Vicars discloses a reciprocating pump fluid end assembly, wherein the fluid end assembly is further provided with a plurality of nuts (94, 112), such that the suction cover is secured in the suction bore with a tightened nut (94) and the discharge cover is secured in the discharge bore with a tightened nut (112).
Response to Arguments
Applicant's arguments filed 01/12/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that King is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, King teaches a fluid end for a reciprocating pump. This is similar to the fluid end assembly for . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the applicant has argued that King is an entirely different type of fluid end and furthermore, has argued that some of the fluid passages taught by King are not used and so King is not an appropriate modifying reference to each an extrusion gap formed in a fluid end assembly to accept a compression seal. However, Vicars as modified by King’s teachings would contain the extrusion gap formed on the fluid end and so the applicant must consider the proposed combination as a whole and not consider King’s teachings individually. Furthermore, it is noted that the manner in which King’s fluid end functions is irrelevant to the proposed combination since King’s intended use is not being incorporated into Vicars’ fluid end and King’s teachings are merely used as support to show that an extrusion gap formed on a fluid end to accept a seal is possible and therefore rearrangement of Vicars’ seal(s) as taught by King would be obvious rearrangement of parts. 
It is further noted that King’s teachings are merely used to teach an extrusion gap formed in the fluid end that is capable of accepting a seal. It is not intended to impart any further structure or function to Vicars’ fluid end beyond support for rearranging Vicars’ existing extrusion gaps to be formed directly on the fluid end versus being 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Applicant’s arguments regarding King teaching away from Vicars are not persuasive since King does not expressly discredit or discourage anything taught by Vicars pertaining to the proposed modification. Furthermore, only King’s embodiment shown in Figure 1 is used to support the proposed modification so other embodiments discussed by the applicant are not pertinent to the proposed combination.  
Furthermore, applicant’s citation of King’s teachings in column 5, lines 37-43 as support for teaching away from Vicars has no mention of extrusion gaps or seals and so it not related to anything pertinent to the proposed modification. A teaching away argument is only persuasive if the proposed modification is expressly discredited, criticized or otherwise discouraged and there is no teaching in King that states that the proposed modification to rearrange the extrusion gap would be hinder the operation of Vicars’ fluid end in any way. 
Hence, applicant’s arguments are not persuasive. Applicant is advised to find structural differences between the cited prior art and the instant invention and try to capture these differences in the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746